UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ABAYOMI KALEJAIYE,                                :
                                                  :
       Plaintiff,                                 :       Civil Action No.:      19-2647 (RC)
                                                  :
       v.                                         :       Re Document No.:       55
                                                  :
QUALITY INVESTIGATIONS, INC.,                     :
                                                  :
       Defendant.                                 :

                           MEMORANDUM OPINION & ORDER

               DENYING IN PART PLAINTIFF’S MOTION TO REOPEN DISCOVERY

       This action concerns Plaintiff Abayomi Kalejaiye’s claim for religious discrimination

against his former employer, Defendant Quality Investigations, where he worked as a security

guard assigned to the Federal Aviation Administration facilities. See Mem. Supp. Pl.’s Mot.

Reopen Discovery for Limited Purpose (“Pls.’ Mot.”) at 1, ECF No. 55-1. Discovery in this

matter commenced in November 2019, see Scheduling Order, ECF No. 6, and has been extended

multiple times. Plaintiff’s final motion to extend discovery was granted only in part related to

specific outstanding issues. See Min. Order of Sept. 18, 2021.

       In October 2021, the Court denied Plaintiff’s motion to compel a continued 30(b)(6)

deposition of the Defendant but allowed Plaintiff to send a final, targeted set of requests for

admissions “specifically tailored to Defendant’s consideration of potentially transferring Plaintiff

to the Department of Labor as an accommodation.” Order, ECF No. 48. Unsatisfied with the

responses, Plaintiff sought to compel fully sufficient answers to several of those requests for

admissions, which the Court granted with respect to two and denied with respect to the

remainder. Min. Order of Feb. 21, 2022. Separately, Plaintiff sought to reopen discovery to

continue the 30(b)(6) deposition of Defendant and conduct a deposition of a Department of
Labor employee with knowledge of its contract with Defendant, arguing that Defendant’s

responses to the post-discovery RFAs “did not resolve Plaintiff’s need to continue his deposition,

and, in fact, raised several concerns that did not exist before.” Pl.’s Mot. at 3-4.

       Contrary to Defendant’s assertion, the Court’s earlier order regarding the sufficiency of

the responses to the requests for admissions did not “ostensibly den[y] or render[] moot” the

Motion to Reopen Discovery, see Joint Status Report of April 1, 2022 at 2, because the two

motions sought different relief. The present motion seeks not to compel different answers to the

requests for admissions, but to allow additional depositions because “Defendant violated the

spirit of” the Court’s order authorizing the requests. See Pls.’ Reply Supp. Mot. Reopen

Discovery (“Pl.’s Reply”) at 3–4, ECF No. 59. Accordingly, the Court granted Plaintiff’s motion

to reopen discovery for the limited purpose of conducting a 30(b)(6) deposition of a DOL

employee with knowledge of its contract with Defendant. See Min. Order of Sept. 23, 2022.

However, the Court finds that good cause does not exist to extend discovery any further and

therefore denies Plaintiff’s request to continue the deposition of Defendant.

       “Reopening discovery . . . requires a showing of good cause.” Watt v. All Clear Bus.

Sols., LLC, 840 F. Supp. 2d 324, 326 (D.D.C. 2012) (quoting United States ex rel. Pogue v.

Diabetes Treatment Ctrs. of Am., 576 F. Supp. 2d 128, 133 (D.D.C.2008)) (alterations omitted).

“The party seeking to reopen discovery bears the burden of showing good cause,” Lopez v.

Timeco Inc., 291 F. Supp. 3d 1, 3 (D.D.C. 2017), and courts consider “(1) whether trial is

imminent; (2) whether the request is opposed; (3) whether the non-moving party would be

prejudiced; (4) whether the moving party was diligent in obtaining discovery within the

guidelines established by the court; (5) the foreseeability of the need for additional discovery in




                                                  2
light of the time allotted by the district court; and (6) the likelihood that discovery will lead to

relevant evidence.” Childers v. Slater, 197 F.R.D. 185, 188 (D.D.C. 2000).

       Although a trial date has not yet been set, discovery in this case was originally supposed

to conclude on July 31, 2020 and has been extended no fewer than six times. See Def.’s Opp’n

to Mot. Reopen Discovery (“Def.’s Opp’n”) at 1–4, ECF No. 58. Still, Plaintiff has been

reasonably diligent in serving the requests for admission in this final round of discovery.

Plaintiff’s asserted need to continue the 30(b)(6) deposition was known within the discovery

period and was the subject of an earlier motion which was denied by the Court, see Order, ECF

No. 48, and the authorized requests for admissions were served within the time limit set by the

Court, Pl.’s Mot. at 3. Defendant opposes this motion and would suffer the prejudice of the

effort and expense of another deposition, in addition to the further delay in resolving the case.

       The disagreement between the parties comes down to the sixth factor, “the likelihood that

discovery will lead to relevant evidence.” See Childers, 197 F.R.D. at 188. Plaintiff argues that

a continued deposition will allow him “to uncover the extent of Defendant’s communications

with the DOL, their investigation into accommodating Plaintiff’s request for accommodation by

transferring him to the DOL contract, Defendant’s policies and procedures regarding transferring

its employees between guard contracts, Defendant’s ability to transfer Plaintiff to the DOL

contract, and more,” and in the near-certain event that Defendant claims a lack of knowledge,

allow Plaintiff to “inquire into the extent of Defendant’s knowledge, the sources of Defendant’s

present knowledge, the past or present existence of relevant documents, and Defendant’s

retention of said documents.” Pl.’s Mot. at 30–31. But the requests for admissions already

inquired into all of those subjects. That Plaintiff considers Defendant’s responses improbable

does not mean he could achieve a different result by continuing the 30(b)(6) deposition.



                                                   3
       Plaintiff catalogues an exhaustive list of inconsistencies and evasive language in

Defendant’s responses. In particular, he takes issue with Defendant’s repeated statement that

there were “no identified or known missing records under the possession, custody or control of

Defendant that were not maintained” as inconsistent with other admissions that Defendant does

not have documentation related to a variety of topics. Pl.’s Mot. at 7–13. While Defendant does

seem to have a remarkably narrow interpretation of “identified or known missing records,”

Plaintiff will be able to use any inconsistencies in Defendant’s collective responses to call into

question the accuracy or credibility of Defendant’s recollections and statements in a motion for

summary judgment, or else at trial. The same goes for Plaintiff’s concern that “[a] number of

Defendant’s responses contradict [or misconstrue] facts and evidence uncovered in discovery.”

Id. at 14. Plaintiff is entitled to use those contradictions to highlight questions of material fact in

the context of opposing a motion summary judgment, and eventually to bring them to the

attention of a jury. He is not entitled to continue asking the same questions because he believes

Defendant should have answered differently.

       The Court finds that continuing the 30(b)(6) deposition would not lead to additional

relevant evidence, would be prejudicial to Defendants, and would needlessly delay the resolution

of this already long-running matter. Accordingly, it is hereby ORDERED that Plaintiff’s

Motion to Reopen Discovery (ECF No. 55) is DENIED with respect to Plaintiff’s request to

reopen discovery to continue the 30(b)(6) deposition of Defendant.

       SO ORDERED.


Dated: September 26, 2022                                            RUDOLPH CONTRERAS
                                                                     United States District Judge




                                                   4